DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2019/0058828 to Russi-Vigoya et al. (“Russi-Vigoya”).
 	Regarding claim 1, Russi-Vigoya teaches a terminal, comprising: a housing, a display panel, and a camera (see Figure 1A showing electronic device 100 with camera 110 and display screen 120)
the camera is provided inside the terminal, and is located behind a gap formed by the display panel and the housing (with reference to Figure 1A, the camera 110 is inside electronic device 100 and is behind a gap formed by the display panel 120 and at least a portion of the housing); and 
a driving assembly is provided inside the terminal, and is coupled to the camera for driving the camera to rotate (paragraph [0026] teaches that the actuator 124 exerts a force on the camera to rotatably position the camera about one or multiple axes).
 	Regarding claim 2, Russi-Vigoya teaches a photographing method, which is applied to a terminal, wherein the terminal comprises: a housing, a display panel, a camera, and a driving assembly; the camera is provided inside the terminal, and is located behind a gap formed by the display panel and the housing; and the driving assembly is coupled to the camera for driving the camera to rotate (Figure 1A shows the electronic device 100 with camera 110 and display panel 120, the camera is located within the device 100 and is behind a gap between the display 120 and at least a portion of the outer edge housing of the device); and the method comprises steps of: 
driving the camera to rotate to a first edge of the gap and perform view-finding on a first photographing area through the gap (the camera is driven to rotate by the actuator 124 and Figure 2 shows a first photographing area, which can be for example to the left most region of the total field of view that is shown); 
driving the camera to rotate to a second edge of the gap opposite the first edge and perform view-finding on a second photographing area through the gap (the second edge can be the right side area and correspond to a second photographing area on the right of the total field of view shown in Figure 2); and 
splicing an image of view-finding on the first photographing area and an image of view-finding on the second photographing area to form a photographed view-finding image (paragraph [0025] teaches combining or stitching multiple images together to form a larger composite panoramic image).
 	Regarding claim 3, Russi-Vigoya teaches the method according to claim 2, wherein before driving the camera to rotate to the first edge of the gap, the method further comprises: 
collecting position information of the first edge and the second edge of the gap when the camera is initialized (paragraph [0027] teaches an example of collecting position information of the first edge and the second edge: prior to the taking of the images for a panoramic snapshot, the device may receive input to define the boundaries of the range over which the camera moves and captures images; paragraph [0028] further teaches selecting at least one boundary for the panoramic image that is to be acquired, where the boundary defines position information of each side edge); and 
establishing coordinate axes according to the position information collected, wherein a direction in which the gap extends is an X axis, a direction perpendicular to the gap is a Y axis, a direction of view-finding is a Z axis (Figure 4 shows different positional coordinates with respect to the moving optical axis, and Figure 5C and Figure 7 also shows the three axis system) .
 	Regarding claim 6, Russi-Vigoya teaches the method according to claim 2, wherein after splicing the image of view-finding on the first photographing area and the image of view-finding on the second photographing area to form the photographed view-finding image, the method further comprises: storing the photographed view-finding image as a photographed image (paragraph [0053] teaches storing on memory 1018 a panoramic image, which is formed by combining several images of photographing areas).
 	Regarding claim 8, Russi-Vigoya teaches a non-transitory computer readable storage medium, wherein the storage medium is configured to store a computer program which, when executed by a processor, causes the processor to perform the method according to claim 2-7 (paragraph [0052] teaches memory that stores program instructions to execute the multiple processors to control the position of the camera, define image boundaries, and stitch images together to form composition images).
 	Regarding claim 9, Russi-Vigoya teaches an electronic device, comprising a memory and a processor, wherein the memory stores a computer program therein, and the processor is configured to execute the computer program so as to perform the method according to claims 2 (paragraph [0052] teaches the hardware that includes multiple processors and memory to store program instructions to execute the processes described above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Russi-Vigoya as applied to claim 1 above, and further in view of U.S. Pub. No. 2020/0045235 to Ono (“Ono”).

Regarding claim 5, Russi-Vigoya teaches the method according to claim 2, but is silent on wherein splicing the image of view-finding on the first photographing area and the image of view-finding on the second photographing area to form the photographed view-finding image comprises: extracting feature points in the image of view-finding on the first photographing area and the image of view-finding on the second photographing area, respectively; splicing the image of view-finding on the first photographing area and the image of view-finding on the second photographing area according to the feature points extracted so as to form the photographed view-finding image; and selecting a scale for the photographed view-finding image according to a preset display scale.
	Ono also teaches capturing multiple images and determining relative position of the images, analyzing the group of images to form a composite image by adding parts of many images together into a final larger image.  Ono teaches feature point extraction to aid in splicing images together.  See paragraphs [0046] and [0068].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Russi-Vigoya with that of Ono to use feature point extraction to composite images to find overlapping features within a group of image and combine the several images together based on the similar feature points, to use a known method in the prior art of generating composite images. 
Allowable Subject Matter
Claims 4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697